 Case 1:20-cv-02203-RMB Document 16 Filed 01/28/21 Page 1 of 11 PageID: 109



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE



 LESLIE LONG,

                    Appellant,
                                              Civil No. 20-2203 (RMB/KMW)
        v.

 COLIN A. SARGENT, MARGRETANN                 OPINION
 SARGENT,

                    Appellees.



RENÉE MARIE BUMB, United States District Judge

     This matter comes before the Court on Appellant Leslie Long’s

appeal, filed February 28, 2020, [Docket No. 1], of the Bankruptcy

Court’s February 18, 2020 Order Denying Appellant’s Motion to

Extend Time to Object to Discharge [Docket No. 1-2]. For the

reasons expressed below, this Court will reserve judgment pending

supplemental briefing from Appellant.

I.   BACKGROUND

     The relevant facts of this case began when, in approximately

2019, Appellant Leslie Long filed a complaint in New Jersey state

court alleging, generally speaking, fraud against Appellees Colin

Sargent and Margretann Sargent. [See Docket No. 10, at 2; Docket

No. 11, at 3:1-4:20.] In that case, Appellant alleged that she had

hired   Appellees    to   rebuild   her   home,    which   was   damaged   in



                                          1
 Case 1:20-cv-02203-RMB Document 16 Filed 01/28/21 Page 2 of 11 PageID: 110



Superstorm Sandy. [Docket No. 10, at 2.] The state court complaint

alleged that Appellees never completed the job, despite being paid

for it. [Id.]

     By August 11, 2019, the state court matter was nearing trial.

[Docket No. 11, at 3:20-4:6.] On that date, Appellees filed a

Voluntary Petition with the United States Bankruptcy Court for the

District of New Jersey. [Docket No. 1, at A001-A029 (initiating

Bankruptcy Case 19-25526-ABA).] The Certificate of Notice, which

indicated the date of the meeting of creditors and the deadline by

which to file an objection to discharge, was filed on August 14,

2021. [Id. at A030.] The deadline for filing an adversary complaint

was November 12, 2019. [Id. at A031.] The Certificate of Notice

was sent by first class mail on August 14, 2019 to various

individuals and entities. [See id. at A033-A034.] It was not sent

to Appellant, however. [See id.]

     The filing of Appellees’ bankruptcy application resulted in

an automatic stay of the state court proceedings. [See Docket No.

11, at 3:15-19.] Although Appellees did not provide a copy of the

filing to Appellant, Appellees’ counsel from the state court case

told Appellant’s counsel about the bankruptcy application. [Id. at

4:7-17.] Appellant’s counsel, therefore, had actual knowledge of

the bankruptcy proceeding. [Id. at 4:21-23.] Appellant’s counsel

further confirmed in a hearing before the Bankruptcy Court that

his client “understood that [Appellees] filed for bankruptcy . .


                                        2
 Case 1:20-cv-02203-RMB Document 16 Filed 01/28/21 Page 3 of 11 PageID: 111



. [a]round the time that they filed.” [See id. at 5:4-8.] The Court

summarized that “[t]hem, through their attorneys, understood that

a bankruptcy had been filed in August at the time that they filed

this bankruptcy,” which Appellant’s counsel also confirmed. [Id.

at 5:9-12.] The Court, however, did not make a finding that

Appellant was not named in the bankruptcy petition, evidently

because doing so would have been irrelevant given the fact that

Appellant had actual knowledge of the filing. [See id. at 7:2-20.]

     Appellant did not file a complaint by the November 12, 2019

deadline. [See id. at 6:1-3.] On December 13, 2019, she filed a

Motion to Extend the deadline to object to discharge. [Docket No.

10, at A035.] The Bankruptcy Court held a hearing on Appellant’s

Motion on February 18, 2020. [See Docket Nos. 1-2, 11.] The Court

noted that Federal Rule of Bankruptcy Procedure 4007 provides:

          A complaint to determine the dischargeability of
     debt involving fraud or willful and malicious injury
     must be filed no later than 60 days after the first date
     set for a meeting of creditors under Section 341(a).
          The Court may extend that date on motion if the
     motion is filed before the deadline for filing the
     complaint.

[Docket No. 11, at 5:18-25 (quoting FED. R. BANKR. P. 4007).]

     In its written Order, the Court noted that

     Section 523(a)(3) provides that a chapter 7 discharge
     does not discharge an individual debtor from any debt
     “neither listed nor scheduled under section 521(a)(1) of
     this title, with the name, if known to the debtor, of
     the creditor to whom such debt is owed, in time to permit
     . . . if such debt [arises from fraud or a willful and
     malicious injury,] timely filing of a proof of claim and


                                        3
 Case 1:20-cv-02203-RMB Document 16 Filed 01/28/21 Page 4 of 11 PageID: 112



     timely request for a determination of dischargeability
     of such debt . . . , unless such creditor had notice or
     actual knowledge of the case in time for such timely
     filing and request.”

[Docket No. 11, at 2 (quoting 11 U.S.C. § 523(a)(3)(B).]

     The Court ruled that, because Appellant’s Motion to Extend

was not filed until after the deadline for filing the complaint,

it was untimely. [See id. at 6:1-3.] The Court also noted that it

was “quite surprised that [Appellees’] pleadings did not include

[Appellant] on their petition, nor [was Appellant] ever given

notice of the bankruptcy which would have made the debt non-

dischargeable pursuant to Section 523(a)(3).” [Id. at 6:4-9.] But,

the Court concluded, this lack of notice via the petition was “not

relevant” because Appellant “had actual notice of the bankruptcy

filing” via her attorney. [Id. at 6:4-11.] Because she “received

notice of the bankruptcy filing by notice in the Superior Court

and from the debtors, [she] has had notice in time to file a

complaint and a proof of claim, and request a determination of the

dischargeability.” [Id. at 6:15-19.] In short, the Court ruled

that the notice in this case was adequate and that the fact that

Appellant was not named in the petition did not provide adequate

basis for the Court to grant the Motion to Extend that Appellant

filed more than a month after the deadline. [See id. at 6:15-7:1.]

Therefore, the Court denied Appellant’s Motion to Extend and

discharged the debt. [Docket No. 1-2, at 2.]



                                        4
 Case 1:20-cv-02203-RMB Document 16 Filed 01/28/21 Page 5 of 11 PageID: 113



II.   JURISDICTION

      The Bankruptcy Court had original jurisdiction in this matter

pursuant to 28 U.S.C. §§ 1334(b) and 157(a). This is a core

proceeding under 28 U.S.C. § 157(b)(2)(I). Venue is proper in

this District under 28 U.S.C. § 1409(a).

      This Court has jurisdiction to hear this appeal pursuant to

28 U.S.C. § 158(a) and (c)(2) and pursuant to Federal Rules of

Bankruptcy Procedure 8001 and 8002.

III. STANDARD OF REVIEW

      A district court's standard of review in a bankruptcy appeal

is to “Review the bankruptcy court's legal determination de novo,

its   factual    findings   for   clear   error,     and    its   exercise    of

jurisdiction for abuse thereof.” In re United Health Care Sys.,

Inc., 396 F.3d 247, 249 (3d Cir. 2005) (quoting In re TWA, 145

F.3d 124, 130-31 (3d Cir. 1998)) (noting that the circuit court

and district court exercise the same standard of review).

IV.   ANALYSIS

      This Court notes that the Bankruptcy Court’s decision turns

on whether or not Appellant had “notice or actual knowledge” of

Appellees’ bankruptcy petition. See 11 U.S.C. § 523(a)(3)(B). The

Bankruptcy Court found that Appellant did have actual knowledge of

Appellees’ bankruptcy petition because Appellees’ counsel in the

state   court    proceeding   notified        Appellant’s   counsel   of     the

petition. The following exchange between the Bankruptcy Court and


                                          5
 Case 1:20-cv-02203-RMB Document 16 Filed 01/28/21 Page 6 of 11 PageID: 114



Appellant’s counsel, Mark Molz, at the February 18, 2020 hearing

provided the basis for the Court’s conclusion:

     MR. MOLZ: I believe that the attorney was the one that
     told us. We did not receive a copy of the filing.

     . . . .

     THE COURT: You mean [Appellees’ bankruptcy counsel]? Or
     the attorney from the other side?

     MR. MOLZ: No, no. The attorney in the underlying State
     Court action, Judge.

     THE COURT: So you had actual notice of the bankruptcy
     filing near the time that this matter was filed?

     MR. MOLZ: We did, Judge.

     . . . .

     THE COURT: Mr. Molz, . . . your client understood that
     the individuals filed for bankruptcy, right?

     MR. MOLZ: Correct.

     THE COURT: Around the time that they filed.

     MR. MOLZ: That’s correct.

     THE COURT: Them, through their attorneys, understood
     that a bankruptcy had been filed in August at the time
     that they filed this bankruptcy?

     MR. MOLZ: Yes, Your Honor.

[See Docket No. 11, at 4:10-5:12.]

     The Bankruptcy Court’s finding is in line with other courts’

interpretations of the “actual knowledge.” “Perhaps the most often

cited case for this proposition is that of the Fifth Circuit in In

re Sam, 894 F.2d 778 (5th Cir. 1990).” Herman v. Bateman (In re



                                        6
 Case 1:20-cv-02203-RMB Document 16 Filed 01/28/21 Page 7 of 11 PageID: 115



Bateman), 254 B.R. 866, 872 (Bankr. D. Md. 2000) (alterations

omitted). In In re Sam,

     the creditor, Grossie, was not listed as a creditor at
     the time of conversion of the case from Chapter 11 to
     Chapter 7. Neither Grossie nor his attorney received a
     copy of the notice of bankruptcy, Official Bankruptcy
     Form 9A[, which] provided the date of the meeting of
     creditors and the bar date of January 11, 1988. However,
     the debtors’ attorney sent Grossie’s attorney a notice
     of automatic stay on December 22, 1987. [That] notice
     identified the court, the name of the debtors, the case
     number, and the name of debtor’s counsel.

Id. at 872. The In re Sam Court determined that Grossie had actual

knowledge of the case and stated that

     [w]hen a creditor is aware of the pendency of bankruptcy
     proceedings, the imposition of a duty on the part of the
     creditor to make an inquiry to determine the date of the
     first meeting of creditors, and to consult Bankruptcy
     Rule 4007(c) and calculate the bar date (sixty days after
     the date set for the initial creditors’ meeting) is not
     so burdensome as to outweigh the need for expeditious
     administration of bankruptcy cases.

In re Sam, 894 F.2d at 781. The Second Circuit echoed this

sentiment five years later, writing, “while it is true that

§ 523(a)(3)(B) does impose a burden on unlisted creditors who

obtain timely knowledge of a bankruptcy proceeding, that

burden is minimal and certainly does not deprive unlisted

creditors of their opportunity to be heard.” GAC Enterprises,

Inc. v. Medaglia (In re Medaglia), 52 F.3d 451, 455 (2d Cir.

1995).

     The facts of this case are similar to those of In re

Sam. Appellees’ state court attorney filed a letter on the


                                        7
 Case 1:20-cv-02203-RMB Document 16 Filed 01/28/21 Page 8 of 11 PageID: 116



state court docket that indicated that the state court case

should be automatically stayed because Appellees had filed

for bankruptcy. [See Docket No. 15.] The letter, like the

notice in In re Sam, identified the name of the debtors, the

bankruptcy case number, and the name of debtor’s bankruptcy

counsel. [See id.] As Appellant’s counsel admitted at the

Bankruptcy Court’s hearing, both he and Appellant were aware

of this information. They learned about it approximately

three   months     prior   to    the   deadline    to   file   Appellant’s

complaint. More importantly, Appellant’s Counsel admitted at

the   Bankruptcy     Court      hearing   that    Appellant    had    actual

knowledge of the bankruptcy filing by Appellees at some point

in approximately mid August 2019.

      As   such,     Appellant      had   actual     knowledge       of   the

bankruptcy suit well before the deadline to file her complaint

or to file a request to extend that deadline. Therefore, it

was her own inaction, and not the lack of notice from the

bankruptcy petition itself, that jeopardized her opportunity

to be heard. See E. Smalis Painting Co. v. Smalis (In re

Smalis), Bankruptcy No. 05-31587-CMB, Chapter 7, 2015 Bankr.

LEXIS 1940, at *27 (Bankr. W.D. Pa. June 12, 2015) (“While

the Bankruptcy Code does not define what constitutes ‘actual

knowledge’ under the statute, it has been defined by courts

as positive knowledge of a fact and more than a casual,


                                            8
 Case 1:20-cv-02203-RMB Document 16 Filed 01/28/21 Page 9 of 11 PageID: 117



offhand reference, such that a creditor is apprised that a

bankruptcy     case   was   commenced   and    where   said    case   is

pending.”).

         Based on the record before this Court, the Bankruptcy Court’s

factual determination does not appear to constitute clear error.

Rather, there appears to be an obvious and reasonable basis upon

which the Court made its factual determination.1

     However, it appears to the Court that Appellant’s position

does not require this Court to reverse the factual findings by the

Bankruptcy Court. At this stage, this Court is of the opinion that

the Bankruptcy Court’s decision was legally sound, based on the

factual    findings   it    made.   However,   because   the    Court      finds

Appellant’s remaining legal arguments are unclear, it will require

supplemental briefing.

     Appellant’s concise statement of argument states: “Creditor

Leslie Long was not named in the Voluntary Petition by the debtors

and pursuant to 11 U.S.C. § 523(a)(3), she should be permitted to



     1 To the extent that Appellant disputes this factual finding
and insists that her Counsel never notified her of the bankruptcy
filing and that she therefore did not have actual knowledge of it,
this Court will reconsider its decision, provided that Appellant
can support such an argument with relevant facts and law. To the
best of the Court’s knowledge, this would require Appellant to
take the position that Appellant’s Counsel was not credible at the
bankruptcy hearing, and that his credibility should have been
pressed further by the Bankruptcy Court. Given the record before
it, however, this Court has no basis to make such a finding, so
the Bankruptcy Court’s factual finding will be affirmed.

                                         9
Case 1:20-cv-02203-RMB Document 16 Filed 01/28/21 Page 10 of 11 PageID: 118



file a complaint objecting to dischargeability. Additionally, the

petition fails to list Debtor’s business name or assets and is

fraudulent.” [Docket No. 10, at 3.] Appellant then lists two points

in support of her argument. First, Appellant argues that she

“should    be      permitted      to     file        a     complaint       objecting   to

dischargeability out of time” because, in essence, she “was not

listed on the verified petition mailing matrix[,] . . . was never

provided with the deadline for objecting to discharge[,] . . .

[and] she never had the opportunity to retain bankruptcy counsel

because she was not named in the [Appellees’] Bankruptcy Petition.”

[Docket No. 10, at 3 (alterations omitted).] Appellant also claims

that Appellees’ failure to include her on the Bankruptcy Petition

was fraudulent. [Id. at 4.] Second, Appellant argues that she “is

entitled      to   conduct       discovery       and        present    her     case    for

nondischargeability pursuant to Section 523(a)(3).” [Id. at 4

(alterations omitted).] But Appellant wholly ignores the fact that

the   Court     made    a    factual   finding           that   Appellant    had   actual

knowledge of the claim in time to file a complaint. It would appear

to this Court that this finding of fact is fatal to Appellant’s

appeal,    given       the    relevant    statutory             language    and    caselaw

interpreting it.

      However, Appellant’s brief does not make it precisely clear

what aspect of the Bankruptcy Court’s ruling needs review. The

brief makes a point of noting that the Bankruptcy Court did not


                                                10
Case 1:20-cv-02203-RMB Document 16 Filed 01/28/21 Page 11 of 11 PageID: 119



make a finding of fact that Appellant was not named on the

petition. But it is unclear whether Appellant is asking this Court

(1) to review that finding of fact (or lack thereof) under a clear

error standard of review; (2) to make a finding of law, under a de

novo standard of review, that any creditor who is not named in a

bankruptcy petition, regardless of whether they have actual notice

of   the   case,    is   entitled   to   file   a   complaint   objecting   to

dischargeability out of time; or (3) something else entirely.

Appellant needs to clarify her position in this appeal. Moreover,

Appellant needs to support her position with legal bases. Until

that occurs, the Court will reserve judgment on this appeal.

V.     CONCLUSION

       For the reasons set forth above, the Court will reserve

judgment on Appellant’s appeal, pending supplemental briefing. An

accompanying Order shall issue.




DATE                                       RENÉE MARIE BUMB
                                           UNITED STATES DISTRICT JUDGE




                                          11
